—In an ac*399tion to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Westchester County (Coppola, J.), entered April 14, 2000, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff alleged that the heel of her shoe caught on a step as she was descending an interior stairway in the defendants’ theater, as a result of, inter alia, inadequate lighting and crowd control, and a lack of handrails. The defendants failed to provide evidence in admissible form to demonstrate their entitlement to judgment in their favor as a matter of law. The defendants did not establish that the stairway in question provided a safe means of ingress and egress and was adequately lighted (see, Wilder v Rensselaer Polytechnic Inst., 175 AD2d 534; see also, Quinlan v Cecchini, 41 NY2d 686; Miccoli v Kotz, 278 AD2d 460; Shirman v New York City Tr. Auth., 264 AD2d 832, 833; Kurth v Wallkill Assocs., 132 AD2d 529), and that they took adequate crowd control measures (cf., Palmieri v Ringling Bros. & Barnum & Bailey Combined Shows, 237 AD2d 589). Therefore, the defendants’ motion was properly denied. O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.